IN THE SUPREME COURT OF THE STATE OF IDAHO
                                      DOCKET NO. 46497

                                        )
AZAD HAJI ABDULLAH,                     )
                                        )
   Petitioner-Appellant,                )                      Boise, February 2021 Term
                                        )
v.                                      )                      Opinion Filed: April 8, 2021
                                        )
STATE OF IDAHO,                         )                      Melanie Gagnepain, Clerk
                                        )
   Respondent.                          )
_______________________________________ )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Cheri C. Copsey, District Judge.

       The district court’s order is affirmed.

       Kormanik & Sneed, LLP, Boise, for appellant. John R. Kormanik argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. L. LaMont
       Anderson argued.
                                   _____________________

BRODY, Justice.
       This appeal concerns a successive petition for post-conviction relief in a capital case that
was summarily dismissed by the district court. In 2004, a jury found Azad Haji Abdullah guilty
of first-degree murder, first-degree arson, three counts of attempted first-degree murder, and
felony injury to a child. He was sentenced to death for the murder. Abdullah filed a petition for
post-conviction relief, which was dismissed by the district court in 2011. Abdullah then filed a
consolidated appeal that included a direct appeal from his convictions and sentences and an
appeal from the district court’s dismissal of his petition for post-conviction relief. This Court, in
State v. Abdullah, 158 Idaho 386, 348 P.3d 1 (2015), affirmed the convictions, sentences, and
denial of post-conviction relief.
       In 2013—after the district court issued its order dismissing the petition for post-
conviction relief, but prior to this Court’s issuance of Abdullah in 2015—Abdullah filed a
successive petition for post-conviction relief (“Successive Petition”). The Successive Petition



                                                 1
was subsequently amended in 2016 and 2017. Abdullah also filed a pro se supplement to the
Successive Petition (“Supplement”) in 2017 that was incorporated with the Successive Petition.
The Successive Petition and Supplement include substantive claims, claims of ineffective
assistance of trial counsel, and claims of ineffective assistance of appellate counsel. The district
court determined that Abdullah was not entitled to post-conviction relief and summarily
dismissed his Successive Petition and Supplement. We affirm the district court’s dismissal.
                      I. PROCEDURAL AND FACTUAL BACKGROUND
        A. Procedural Background.
        The procedural background associated with this case is extensive, dating back to 2002
when Abdullah was first indicted. State v. Abdullah, 158 Idaho 386, 405, 348 P.3d 1, 20 (2015).
The procedural history that is relevant to this appeal, however, can be summarized in a few
paragraphs.
        In 2004, a jury found Abdullah guilty of murdering his wife, Angela “Angie” Abdullah.
Id. at 158 Idaho at 412, 348 P.3d at 27. The jury also found Abdullah guilty of first-degree arson,
three counts of attempted first-degree murder, and felony injury to a child. Id. In March 2005,
“[t]he district court sentenced Abdullah to death for first-degree murder, to twenty-five years
imprisonment for arson, to fifteen years imprisonment for each count of attempted first-degree
murder, and to ten years imprisonment for felony injury to a child, a total of eighty years
imprisonment.” Id. at 413, 348 P.3d at 28. Abdullah promptly filed a notice of appeal. Id.
Abdullah also filed a petition for post-conviction relief. Id. The district court appointed the State
Appellate Public Defender (“SAPD”) to represent Abdullah on his direct appeal and on his
petition for post-conviction relief. Id.
        In August 2008, Abdullah filed a final, amended petition for post-conviction relief. Id. at
414, 348 P.3d at 29. The district court held an evidentiary hearing in 2010 and a final hearing in
2011. Id. The district court concluded that Abdullah was not entitled to post-conviction relief
and, in October 2011, entered a final judgment dismissing Abdullah’s petition. Id. Abdullah filed
a notice of appeal the following month. Id.
        This Court ruled on Abdullah’s consolidated appeal—which included a direct appeal
from his convictions and sentences and an appeal from the district court’s dismissal of his
petition for post-conviction relief—in 2015. Id. at 530, 348 P.3d at 145. This Court affirmed
“[t]he judgments of conviction and sentences pronounced by the district court, including the



                                                 2
death penalty . . . .” Id. This Court also affirmed the district court’s judgment dismissing
Abdullah’s petition for post-conviction relief. Id.
       In July 2013—after the district court dismissed Abdullah’s first petition for post-
conviction relief, but prior to this Court’s ruling concerning his consolidated appeal—Abdullah
filed his Successive Petition. The district court stayed the proceedings, however, pending the
outcome of Abdullah’s consolidated appeal. After this Court issued its ruling in Abdullah, the
district court lifted the stay. Abdullah amended his Successive Petition in 2016 and 2017. With
the district court’s consent, Abdullah also filed his pro se Supplement in 2017, which was
incorporated with the Successive Petition. During the course of the proceedings, the district court
took judicial notice of the transcripts from Abdullah’s trial, but it did not expressly take judicial
notice of the clerk’s record and exhibits.
       Ultimately, the district court determined that Abdullah was not entitled to post-conviction
relief and issued an order summarily dismissing his Successive Petition and Supplement. The
court entered a judgment in November 2018, and Abdullah timely appealed to this Court.
       B. Factual Background.
       The factual background associated with this case is outlined in detail in State v. Abdullah,
158 Idaho 386, 405–14, 348 P.3d 1, 20–29. Concisely stated, “Abdullah murdered his wife
[Angie] in their home and then set fire to the home with two of the children (A.H. and M.A.) and
a young friend (S.S.) asleep inside and one of their children (N.A.) in the backyard.” Id. at 405,
348 P.3d at 20. The facts relevant to this appeal largely relate to specific aspects of Abdullah’s
trial, first post-conviction relief proceedings, and consolidated appeal.
               1. Exclusion of Evidence Supporting Abdullah’s Contention That His Wife
                  Committed Suicide.
       At trial, Abdullah was precluded from introducing certain evidence regarding his wife’s
life insurance policy, history of suicidal ideation, and post-partum depression. In Abdullah, this
Court held that the district court did not err when it excluded evidence pertaining to the life
insurance policy. Id. at 440, 348 P.3d at 55. We specifically held that “[e]ven if the existence of
the life insurance policy was relevant, the district court properly exercised its discretion to
determine the probative value was substantially outweighed by the danger of unfair prejudice,
confusing the issues, and waste of time.” Id.
       The life insurance policies were an extraneous piece of information that had little
       to do with the case. The district court did not err by excluding evidence of


                                                  3
       Angie’s life insurance policies. Further, any error was harmless because beyond a
       reasonable doubt any error in the exclusion of Angie’s life insurance policy did
       not contribute to the verdict obtained.
Id. This Court did not explicitly consider the district court’s rulings concerning evidence about
suicidal ideation and post-partum depression when deciding Abdullah, but did observe that
Abdullah questioned the State’s witnesses about suicidal ideation and depression. See id. at 436,
348 P.3d at 51.
               2. Angie’s Out-of-Court Statements.
       At trial, the district court admitted certain out-of-court statements made by Abdullah’s
wife. Id. at 431, 348 P.3d at 46. The statements were “elicited by the State through the testimony
of (1) Angie’s obstetrician Dr. Brenda Williams; (2) her nurse practitioner Velma Seabolt;
(3) her therapist Gina Wolfe Seybold; and (4) attorney Deborah Kristal.” Id. Several of the
statements were critical of Abdullah. Id. at 431–37, 348 P.3d at 46–52.
       In Abdullah, this Court held that the district court did not err by admitting Angie’s out-of-
court statements. Id. Further, this Court held that even if the out-of-court statements were
improperly admitted, it was harmless error:
       According to Abdullah, this evidence was improperly admitted to show Abdullah
       was “a bad husband” and to prejudice the jury against him. Assuming all of [the]
       out-of-court statements were inadmissible, any error beyond a reasonable doubt
       did not contribute to the verdict obtained based on the overwhelming evidence
       against Abdullah and the district court’s instructions to the jury.
Id. at 437, 348 P.3d at 52.
               3. Abdullah’s Out-of-Court Statements.
       At trial, the district court admitted several out-of-court statements made by Abdullah. Id.
at 437–39, 348 P.3d at 52–54. Specifically, Abdullah’s co-workers testified that Abdullah had
told them that it was not illegal to kill your wife in Kurdistan if she was unfaithful. Id. at 437–38,
348 P.3d at 52–53. The district court admitted Abdullah’s out-of-court statements because they
were relevant and went to his state of mind. Id. at 437, 348 P.3d at 52.
       This Court held that the district court did not err when it admitted the testimony
pertaining to Abdullah’s out-of-court statements:
       The district court in this case recognized Abdullah’s statement was prejudicial,
       but the probative value was not substantially outweighed by the danger of unfair
       prejudice. Based on the record, the district court perceived the admission of
       Abdullah’s out-of-court statements as a matter of discretion, acted within the
       outer boundaries of its discretion and consistently within I.R.E. 403, and reached


                                                  4
       its decision to admit the statements through an exercise of reason. There was no
       error.
Id. at 439, 438 P.3d at 54.
                4. PowerPoint Presentation.
       During the guilt-phase of Abdullah’s trial, the prosecutor utilized a PowerPoint
presentation during closing argument. Some of the PowerPoint slides showed Abdullah wearing
a kufi cap—a round cap commonly worn by Muslim men. Another PowerPoint slide was titled
“Alibi Hoax.”
                5. Conflict of Interest Involving SAPD.
       During Abdullah’s first post-conviction relief proceedings, the district court issued its
Order re: Conflict Counsel. In its order, the district court stated: “The record establishes that the
[SAPD] advised trial counsel on several matters, including advising trial counsel to seek a
continuance of the trial (which they did) and suggesting specific voir dire approaches. Both of
these areas are the subject of Mr. Abdullah’s post-conviction claims.” Consequently, the district
court determined the SAPD had a conflict in its representation of Abdullah in his first post-
conviction relief proceedings. The district court appointed attorney R. Keith Roark (“Roark”) to
independently advise Abdullah about the conflict. The court specified, “[i]n order to ensure that
Mr. Abdullah knowingly, intelligently, and voluntarily waives this conflict, the [c]ourt hereby
appoints [Roark] to independently advise Mr. Abdullah about the conflict and its potential effect
on this post-conviction case, as well as any future proceedings, including federal habeas or
successive post-conviction actions.” After being advised by Roark, Abdullah initially declined to
waive the conflict. Abdullah reversed his decision one week later, however, and agreed to waive
the conflict involving the SAPD. The district court stated: “I will find that you waived conflict
which means you cannot raise it on post-conviction or on appeal.” Abdullah responded by
stating, “I understand.”
                                   II. STANDARD OF REVIEW
       A successive petition for post-conviction relief in a capital case is governed by special
appellate procedures set forth in Idaho law. I.C. § 19-2719 (establishing special appellate
procedures to eliminate unnecessary delays in carrying out a valid death sentence). Proceedings
concerning post-conviction relief are civil in nature. Dunlap v. State (Dunlap 2015), 159 Idaho
280, 294–95, 360 P.3d 289, 303–04 (2015) (quoting Dunlap v. State (Dunlap 2013), 155 Idaho
345, 361, 313 P.3d 1, 17 (2013)). The applicant “must prove by a preponderance of the evidence


                                                 5
the allegations upon which the request for post-conviction relief is based.” State v. Hairston, 133
Idaho 496, 510, 988 P.2d 1170, 1184 (1999) (citation omitted).
       Summary dismissal of a petition for post-conviction relief is analogous to summary
judgment under Idaho Rule of Civil Procedure 56. State v. Payne, 146 Idaho 548, 561, 199 P.3d
123, 136 (2008). When evaluating an order summarily dismissing a petition for post-conviction
relief, this Court applies the same standard as the district court. Dunlap 2015, 159 Idaho at 295,
360 P.3d at 304 (citing Charboneau v. State, 140 Idaho 789, 793, 102 P.3d 1108, 1112 (2004)).
“On review of a dismissal of a post-conviction relief application without an evidentiary hearing,
the Court must determine whether a genuine issue of fact exists based on the pleadings,
depositions and admissions together with any affidavits on file.” Payne, 146 Idaho at 561, 199
P.3d at 136 (citing Ricca v. State, 124 Idaho 894, 896, 865 P.2d 985, 987 (Ct. App. 1993)). The
facts must be reviewed in a light most favorable to the applicant. Dunlap 2015, 159 Idaho at 295,
360 P.3d at 304. However, courts are “not required to accept either the applicant’s mere
conclusory allegations, unsupported by admissible evidence, or the applicant’s conclusions of
law.” Id. (quoting Payne, 146 Idaho at 561, 199 P.3d at 136). “Summary dismissal is permissible
only when the applicant’s evidence has raised no genuine issue of material fact that, if resolved
in the applicant’s favor, would entitle the applicant to the relief requested.” Payne, 146 Idaho at
561, 199 P.3d at 136. If it is determined that a genuine issue of material fact exists, an
evidentiary hearing is required. Dunlap 2015, 159 Idaho at 295, 360 P.3d at 304 (quoting Dunlap
2013, 155 Idaho at 361, 313 P.3d at 17).
                                           III. ANALYSIS
   A. The clerk’s record and exhibits from Abdullah’s trial are part of the record before
      this Court.
       We begin our analysis by addressing the State’s argument that the district court did not
take judicial notice of the clerk’s record and exhibits from Abdullah’s trial. The State asserts:
               While the parties filed multiple motions to take judicial notice, it does not
       appear the court ruled on all the motions, but judicially noticed only some of the
       documents requested. Specifically, while it appears Abdullah requested the court
       take judicial notice of the entirety of the record from his trial, it does not appear
       the court judicially noticed the Clerk’s Record or exhibits, only the trial
       transcripts.
(Internal citations omitted). Therefore, the State contends the clerk’s record and exhibits from
Abdullah’s trial are “not part of the record and cannot be considered by this Court.” The State



                                                  6
also cites Esquivel v. State, 149 Idaho 255, 258, 233 P.3d 186, 189 (Ct. App. 2010), for the
proposition that “[m]issing portions of an appellate record are presumed to support the decision
of the trial court.”
        We conclude that the State’s argument is flawed. First, the State fails to acknowledge that
the district court took judicial notice of the clerk’s record and exhibits from Abdullah’s trial
during Abdullah’s first post-conviction relief proceedings. Hence, the record from the first post-
conviction relief case includes the trial record and exhibits in question here. Next, while deciding
this case, the district court expressly took judicial notice of the entire record from Abdullah’s
first post-conviction relief case. Thus, the entire record from the first post-conviction relief
case—which includes the clerk’s record and exhibits from Abdullah’s trial—is part of the record
currently before this Court. Consequently, this Court can consider the clerk’s record and exhibits
from Abdullah’s trial.
    B. The district court did not err when it dismissed Abdullah’s substantive claims.
        Abdullah raises a substantive issue for each ineffective assistance of appellate counsel
claim in his Successive Petition and Supplement. The district court held that the substantive
claims were waived under Idaho Code section 19-2719 because they were time-barred, and
because Abdullah knew or should have known about the substantive claims at the time he
pursued his first petition for post-conviction relief. The district court also determined that
Abdullah did not support his substantive claims with admissible evidence. Therefore, the district
court dismissed Abdullah’s substantive claims.
        Abdullah states that his “ineffective assistance of counsel on appeal claims involve two
issues: a substantive issue which counsel failed to raise in the appeal; and the Fourteenth
Amendment due process claim under the U.S. Constitution arising from appellate counsel’s
failure to raise the substantive issue.” Abdullah acknowledges, however, that his substantive
claims could have been raised earlier as part of his consolidated appeal. He also acknowledges
that, by failing to raise the substantive claims in a timely manner, he may have waived the
claims. Nevertheless, Abdullah “re-raises all the underlying substantive claims before this
[C]ourt for purposes of exhausting them . . . .” Abdullah concedes, however, that he is unlikely
to prevail: “[U]nless this Court in its beneficence creates an exception to the statute . . . the lower
court’s determination of waiver will prevail.”
        A successive petition for post-conviction relief in a capital case is subject to special



                                                  7
appellate procedures set forth in Idaho Code section 19-2719. Any substantive claims
challenging a conviction or sentence must be filed within 42 days of the judgment. I.C. § 19-
2719(3) (“Within forty-two (42) days of the filing of the judgment imposing the punishment of
death, and before the death warrant is filed, the defendant must file any legal or factual challenge
to the sentence or conviction that is known or reasonably should be known.”). If a defendant fails
to comply with this time limitation, “he shall be deemed to have waived such claims for relief as
were known, or reasonably should have been known.” I.C. § 19-2719(5). Further, under Idaho
law, courts have no authority to grant time-barred claims. Id. There is an exception to the general
rule “for issues that were not known or could not reasonably have been known” within 42 days
of the judgment being entered. I.C. § 19-2719(5)(a). Idaho Code section 19-2719 places a
“heightened burden” on an applicant, however, to make a prima facie showing that the issues
were not known or could not reasonably have been known. Pizzuto v. State, 149 Idaho 155, 160,
233 P.3d 86, 91 (2010) (citing McKinney v. State, 133 Idaho 695, 701, 992 P.2d 144, 150
(1999)). The applicant must provide “material facts stated under oath or affirmation by credible
persons with first hand knowledge that would support the issue or issues asserted.” I.C. § 19-
2719(5)(a). Further, the issues, once known, must be raised within a reasonable time. Pizzuto,
149 Idaho at 160, 233 P.3d at 91 (citing McKinney, 133 Idaho at 701, 992 P.2d at 150).
        Here, the district court dismissed Abdullah’s substantive claims on two bases. First, the
district court determined that Abdullah did not comply with the time limitation set forth in Idaho
Code section 19-2719, nor did he qualify for an exception. The district court noted that Abdullah
offered “absolutely no evidence that he did not know and could not have timely known about his
substantive claims challenging his trial and conviction.” Consequently, the district court
dismissed Abdullah’s substantive claims as time-barred.
        Second, the district court concluded that Abdullah did not support the substantive claims
in his Successive Petition and Supplement “with admissible and material evidence based on first-
hand knowledge stated under oath or affirmation” as required by Idaho Code section 19-
2719(5)(a). Thus, the district court also dismissed Abdullah’s substantive claims on this
alternative basis.
        Abdullah’s argument that the district court erred when it dismissed his substantive claims
fails for three reasons. First, Abdullah concedes that he could have raised the substantive claims
earlier in connection with his first petition for post-conviction relief. The district court filed its



                                                  8
judgments of conviction and sentences in March 2005. State v. Abdullah, 158 Idaho 386, 413,
348 P.3d 1, 28 (2015). Thus, it is evident that the substantive claims delineated in Abdullah’s
Successive Petition and Supplement were not filed timely as required by Idaho Code 19-2719(3).
Further, Abdullah does not qualify for an exception to the 42-day limitation in Idaho Code
section 19-2719(5)(a). Abdullah knew or should have known about the substantive claims well
before he filed his Successive Petition and Supplement. As such, Abdullah’s substantive claims
are deemed waived under Idaho law. I.C. § 19-2719(5).
        Second, Abdullah failed to challenge the district court’s dismissal of his substantive
claims based on a lack of admissible evidence. “It is well settled that ‘[w]here a trial court grants
summary judgment on two independent grounds and the appellant challenges only one of those
grounds on appeal, the judgment must be affirmed.’ ” Brown v. Greenheart, 157 Idaho 156, 165,
335 P.3d 1, 10 (2014) (quoting Campbell v. Kvamme, 155 Idaho 692, 696, 316 P.3d 104, 108
(2013)). Abdullah did not challenge this aspect of the district court’s ruling.
        Finally, Idaho law expressly states that courts “shall have no power” to consider
substantive claims that have been deemed waived. I.C. § 19-2719(5). Nevertheless, Abdullah
asserts that this Court should grant an exception to Idaho Code section 19-2719 and reverse the
district court’s ruling dismissing his substantive claims. Abdullah does not support his request
with argument or authority. This Court will not consider an issue that is not supported by
argument or authority. Bach v. Bagley, 148 Idaho 784, 790, 229 P.3d 1146, 1152 (2010) (quoting
Jorgensen v. Coppedge, 145 Idaho 524, 528, 181 P.3d 450, 454 (2008)). “Regardless of whether
an issue is explicitly set forth in the party’s brief as one of the issues on appeal, if the issue is
only mentioned in passing and not supported by any cogent argument or authority, it cannot be
considered by this Court.” Id. (citing Inama v. Boise Cnty. ex rel. Bd. of Comm’rs, 138 Idaho
324, 330, 63 P.3d 450, 456 (2003)).
       Based on the foregoing, we conclude that the district court did not err when it dismissed
Abdullah’s substantive claims.
   C. The district court did not err when it dismissed Abdullah’s ineffective assistance of
      appellate counsel claim concerning his constitutional right to present a defense.
       The district court determined that the record refuted Abdullah’s claim that he was not
allowed to present a defense as required under Chambers v. Mississippi, 410 U.S. 284 (1973),
and its progeny. The district court stated:
       Abdullah claims that he was not allowed to present evidence about [his wife’s]


                                                  9
       struggle with depression and the possibility she committed suicide. The record
       disproves his claim; suicide was his defense. At trial, trial counsel presented
       experts and lay witnesses directly on this point. Trial counsel vigorously cross-
       examined the State’s witnesses and presented evidence about Angie’s issues with
       depression, prescription drug use, and suicidal ideation. The record demonstrates
       the defense and the State both introduced Angie’s medical history through her
       health care professionals, including her OB/GYN, her psychiatrist and her foot
       doctor.
(Emphasis in original). Thus, the district court dismissed Abdullah’s claim.
       Abdullah contends that his claim of ineffective assistance of appellate counsel is
meritorious because his attorney failed to argue on appeal that Abdullah was prevented from
putting on a defense, which violated his constitutional rights. Abdullah asserts that the district
court prevented him from introducing key evidence during his trial that would support his
contention that his wife committed suicide. More specifically, Abdullah contends the district
court precluded him from introducing certain evidence about his wife’s life insurance policy, her
history of suicidal ideation, and her post-partum depression. Abdullah asserts that, collectively,
the exclusion of this evidence was devastating to his defense and violated his rights under the
Sixth and Fourteenth Amendments to the United States Constitution. Thus, Abdullah contends
that appellate counsel was ineffective by failing to raise a claim that Abdullah was denied his
constitutional right to present a defense.
       1. This Court employs the two-part Strickland test when reviewing claims
          concerning ineffective assistance of counsel.
       This Court utilizes the two-prong test set forth in Strickland v. Washington, 466 U.S. 668
(1984), when reviewing claims concerning ineffective assistance of counsel. Mitchell v. State,
132 Idaho 274, 277, 971 P.2d 727, 730 (1998) (citing Aragon v. State, 114 Idaho 758, 760–61,
760 P.2d 1174, 1176–77 (1988)). Namely, the applicant “for post-conviction relief must
demonstrate that (1) counsel’s performance fell below an objective standard of reasonableness
and (2) there is a reasonable probability that, but for counsel’s errors, the result would have been
different.” Id. (citing Strickland, 466 U.S. at 687–88).
       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
       Second, the defendant must show that the deficient performance prejudiced the
       defense. This requires showing that counsel’s errors were so serious as to deprive
       the defendant of a fair trial, a trial whose result is reliable.
Strickland, 466 U.S. at 687. To survive a motion for summary dismissal, a post-conviction relief


                                                 10
claim must satisfy both of the Strickland prongs. Dunlap 2015, 159 Idaho 280, 296, 360 P.3d
289, 305 (2015) (quoting Dunlap 2013, 155 Idaho 345, 383, 313 P.3d 1, 39 (2013)).
       To establish that counsel’s deficient performance prejudiced the applicant, there must be
a reasonable probability that, but for counsel’s errors, the result of the proceeding would have
been different. Dunlap 2015, 159 Idaho at 297, 360 P.3d at 306 (quoting Strickland, 466 U.S. at
694). “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694.
       “[W]hen a claim of ineffective assistance of counsel is based on a failure to raise issues
on appeal, ‘[g]enerally, only when ignored issues are clearly stronger than those presented, will
the presumption of effective assistance of counsel be overcome.’ ” Dunlap 2015, 159 Idaho at
297, 360 P.3d at 306 (quoting Smith v. Robbins, 528 U.S. 259, 288 (2000)). When reviewing
such a claim, this Court focuses on the merits of the omitted claim. Id. (quoting Hurles v. Ryan,
752 F.3d 768, 783 (9th Cir. 2014)). “This evaluation informs the determination whether appellate
counsel’s decision to omit the claim was objectively unreasonable and whether, but for appellate
counsel’s failure to raise the claim, there is a reasonable probability that the result . . . would
have been different.” Id.
       When evaluating an ineffective assistance of counsel claim, “there is no reason for a
court . . . to address both components of the [Strickland] inquiry if the defendant makes an
insufficient showing on one.” Strickland, 466 U.S. at 697. “[A] court need not determine whether
counsel’s performance was deficient before examining the prejudice suffered by the defendant as
a result of the alleged deficiencies.” Id. “If it is easier to dispose of an ineffectiveness claim on
the ground of lack of sufficient prejudice, which we expect will often be so, that course should
be followed.” Id.
       2. Criminal defendants have a constitutional right to present a defense.
       Chambers v. Mississippi stands for the proposition that a criminal defendant has a
constitutional right to present a defense. 410 U.S. 284, 294 (1973). “The right of an accused in a
criminal trial to due process is, in essence, the right to a fair opportunity to defend against the
State’s accusations. The rights to confront and cross-examine witnesses and to call witnesses . . .
have long been recognized as essential to due process.” Id. “Whether rooted directly in the Due
Process Clause of the Fourteenth Amendment or in the Compulsory Process or Confrontation
clauses of the Sixth Amendment, the Constitution guarantees criminal defendants a meaningful



                                                 11
opportunity to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986)
(internal quotation marks and citations omitted). With that said, however, “the accused, as is
required of the State, must comply with established rules of procedure and evidence designed to
assure both fairness and reliability in the ascertainment of guilt and innocence.” Chambers, 466
U.S. at 302. As this Court has stated:
                A defendant’s . . . right to present evidence is fundamental; however, this
       right is subject to reasonable limitations. U.S. v. Scheffer, 523 U.S. 303, 308, 118
       S. Ct. 1261, [1264,] 140 L. Ed. 2d 413, 418 (1998); see also Chambers v.
       Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 1045, 35 L. Ed. 2d 297, 308
       (1973). The exclusion of evidence does not impair the defendant’s right “to
       present a defense so long as they are not ‘arbitrary’ or ‘disproportionate to the
       purposes they serve.’ ” Scheffer, 523 U.S. at 308, 118 S. Ct. at 1264, 140 L. Ed.
       2d at 418 (quoting Rock v. Arkansas, 483 U.S. 44, 55, 107 S. Ct. 2704, 2711, 97
       L. Ed. 2d 37, 48 (1987)). The exclusion is “unconstitutionally arbitrary or
       disproportionate only where it has infringed upon a weighty interest of the
       accused.” Id. With the exercise of the defendant’s right to present evidence, the
       rules of procedure and evidence must be complied with to assure both fairness
       and reliability in the ascertainment of guilt or innocence. Chambers, 410 U.S. at
       302, 93 S. Ct. at 1049, 35 L. Ed. 2d at 312.
State v. Perry, 139 Idaho 520, 523, 81 P.3d 1230, 1233 (2003).
       Stated more concisely, the United States Constitution guarantees criminal defendants a
meaningful opportunity to put on a complete defense. Crane, 476 U.S. at 690. Nevertheless, a
criminal defendant must still comply with the rules of procedure and evidence to ensure a fair
and reliable trial. Chambers, 410 U.S. at 302.
       3. Abdullah was not prejudiced by appellate counsel’s failure to make a Chambers
          argument.
       Because this Court “need not determine whether counsel’s performance was deficient
before examining the prejudice suffered by the defendant as a result of the alleged deficiencies,”
we focus our analysis on the second prong of the Strickland test. Strickland v. Washington, 466
U.S. 668, 697.
       As the district court observed, Abdullah was permitted to present a vigorous defense that
included evidence supporting his contention that his wife was depressed and committed suicide.
The district court recognized that trial counsel presented experts and lay witnesses directly on
this point. In addition, Abdullah’s trial counsel vigorously cross-examined the State’s witnesses
and presented evidence about Angie’s issues with depression, prescription drug use, and suicidal
ideation. For example, Abdullah retained Dr. Clay Ward to review Angie’s medical and mental


                                                 12
health records. “[Dr.] Ward, a licensed psychologist, opined that Angie had suicidal thoughts and
displayed suicide risk factors based on his review of medical and autopsy records.” State v.
Abdullah, 158 Idaho 386, 412, 348 P.3d 1, 27 (2015). Dr. Ward also testified that Angie suffered
from depression and was treated with various medications. As this Court stated in Abdullah,
“whether or not Angie committed suicide was a central issue throughout the trial . . . .” Id. at
436, 348 P.3d at 51.
        Although Abdullah was precluded from introducing evidence about his wife’s life
insurance policy, this Court previously held that the district court’s decision to exclude this
evidence did not constitute error. Abdullah, 158 Idaho at 440 (“[T]he district court properly
exercised its discretion to determine the probative value [of the life insurance policies] was
substantially outweighed by the danger of unfair prejudice, confusing the issues, and waste of
time.”). This Court held “[t]he life insurance policies were an extraneous piece of information
that had little to do with the case.” Id. (emphasis added). “Further, any error was harmless
because beyond a reasonable doubt any error in the exclusion of Angie’s life insurance policy
did not contribute to the verdict obtained.” Id. (citation omitted).
       Additionally, the State presented a strong case against Abdullah. See, e.g., id. at 443, 348
P.3d at 58 (stating there was overwhelming evidence establishing Abdullah’s guilt). Evidence
concerning Abdullah’s guilt included: statements made by Abdullah that it was acceptable to kill
one’s wife in his culture under certain circumstances; testimony revealing that Abdullah could
not have been in Salt Lake City, Utah, at the time Angie was murdered; Abdullah’s procurement
of a plastic bag that matched the type of plastic bag that was placed around Angie’s head;
Abdullah’s acquisition of a Halloween cape and gasoline cans in Salt Lake City that matched the
Halloween cape and a gasoline can that were found at the house where Angie died; Abdullah
asking a friend to lie to the police about the gasoline cans and related matters; gasoline found at
the house where Angie died that had an additive that was found in gasoline sold in Salt Lake
City; and hairs on Abdullah’s arms that had been exposed to a high amount of heat. Id. at 406–
10, 348 P.3d at 21–25.
       In sum, Abdullah offered a vigorous defense based on his contention that his wife was
depressed and committed suicide. Further, the exclusion of the evidence in question here was not
arbitrary or disproportionate. Therefore, the exclusion of the evidence did not violate Abdullah’s
right to present a defense under the Sixth Amendment or the Fourteenth Amendment to the



                                                  13
United States Constitution. Based on the record and the strength of the State’s case, we conclude
that the outcome of Abdullah’s consolidated appeal would not have changed even if appellate
counsel had raised a claim under Chambers on appeal. Stated differently, we conclude that
Abdullah has failed to satisfy the second prong of the Strickland test because there was no
prejudice.
       Because Abdullah has failed to raise a genuine issue of material fact that establishes a
reasonable probability that, but for appellate counsel’s errors, the result of the consolidated
appeal would have been different, we affirm the district court’s decision dismissing Abdullah’s
ineffective assistance of appellate counsel claim concerning his constitutional right to present a
defense.
   D. The district court did not err when it dismissed Abdullah’s claim that appellate
      counsel was ineffective by failing to raise a constitutional objection to certain
      testimony presented at trial.
       The district court determined that the evidentiary rulings at Abdullah’s trial were proper
and did not violate Abdullah’s due process rights to a fair trial. Thus, the district court dismissed
Abdullah’s claim that appellate counsel was ineffective by failing to raise constitutional
objections to certain trial testimony.
       Abdullah asserts the district court erred when it rejected his claim because “[t]rial counsel
only raised state law evidentiary objections for and against the testimony that . . . was wrongly
admitted or excluded.” He argues that trial counsel failed to object, however, to the admission or
exclusion of testimony based on violations of Abdullah’s constitutional rights under Chambers.
Thus, Abdullah contends that, by failing to raise this constitutional issue, appellate counsel was
ineffective.
       Abdullah’s argument primarily focuses on three areas of testimony from his trial:
(1) statements that Angie made to her attorney; (2) evidence provided by various health
professionals that provided care to Angie; and (3) statements concerning cultural differences
between Abdullah’s native country and the United States of America. Abdullah asserts these
“due process violations further tilted the field in favor of the State by poisoning the jury with
evidence that Mr. Abdullah was a bad husband . . . .” Abdullah contends that the district court
made a number of erroneous rulings concerning the admissibility of evidence that “combined to
violate [his] constitutional right to a fair trial.” (Emphasis in original). Abdullah acknowledges
that his constitutional claim was not preserved below, but argues that “[t]his violation rises to the


                                                 14
level of fundamental error.”
        An applicant for post-conviction relief must establish both deficient performance and
prejudice to prevail on an ineffective assistance of counsel claim. Strickland v. Washington, 466
U.S. 668, 687 (1984). To establish the first prong of deficient performance, the applicant must
“show[] that counsel made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment.” Id. To establish the second prong of
prejudice, the applicant “must show that the deficient performance prejudiced the defense. This
requires showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a
trial whose result is reliable.” Id.
        When a claim has not been preserved because a timely objection was not made to an
alleged error, the applicant must establish fundamental error. State v. Perry, 150 Idaho 209, 228,
245 P.3d 961, 980 (2010). “Such review includes a three-prong inquiry wherein the defendant
bears the burden of persuading the appellate court that the alleged error: (1) violates one or more
of the defendant’s unwaived constitutional rights; (2) plainly exists (without the need for any
additional information not contained in the appellate record, including information as to whether
the failure to object was a tactical decision); and (3) was not harmless.” Id. This Court clarified
the second and third prongs of the “Perry test” in State v. Miller, 165 Idaho 115, 443 P.3d 129
(2019). Because Miller was issued after Abdullah’s consolidated appeal was decided in 2015,
however, we employ the original three-prong Perry test here.
        As previously mentioned, this Court “need not determine whether counsel’s performance
was deficient before examining the prejudice suffered by the defendant as a result of the alleged
deficiencies.” Strickland, 466 U.S. at 697. Thus, we focus our analysis on the second prong of
the Strickland test—prejudice. In order for Abdullah to show he was prejudiced by appellate
counsel’s failure to pursue this issue, he must establish a reasonable probability that the claim
would have succeeded on appeal. That is a difficult task, however, because Abdullah did not
preserve his constitutional argument below. Thus, Abdullah must establish fundamental error
under Perry. Even if Abdullah could satisfy the first and second prongs of the Perry test,
Abdullah must still show “that the error affected the defendant’s substantial rights, meaning . . .
that it must have affected the outcome of the trial proceedings.” Perry, 150 Idaho at 226, 245
P.3d at 978. This Court has already held, however, that the district court did not err by admitting
Angie’s out-of-court statements. State v. Abdullah, 158 Idaho 386, 437, 348 P.3d 1, 52 (2015).



                                                 15
Further, this Court held that even if Angie’s out-of-court statements were improperly admitted, it
was harmless error. Id. (“[W]e conclude that any error in the admission of Dr. Williams, Seabolt,
Seybold, or Kristal’s testimony of Angie’s out-of-court statements was harmless.”). Similarly,
this Court has held that the district court did not err by admitting Abdullah’s out-of-court
statements. Id. at 439, 348 P.3d at 54.
                I.R.E. 403 requires the exclusion of relevant evidence “if its probative
        value is substantially outweighed by the danger of unfair prejudice, confusion of
        the issues, or misleading the jury.” In this case, Abdullah’s statement was
        prejudicial because it supports an inference that Abdullah believed he could kill
        his wife without offending those in his community with similar views. However,
        Abdullah’s statement was highly probative for the very same reason. The
        statement assists the State in proving its case because it goes directly towards
        Abdullah’s state of mind and motive for the murder.
Id. (internal citation omitted).
        As noted above, this Court has already held that any error concerning the admissibility of
Angie’s out-of-court statements was harmless. Id. at 437, 348 P.3d at 52 (“Assuming all of
Angie’s out-of-court statements were inadmissible, any error beyond a reasonable doubt did not
contribute to the verdict obtained based on the overwhelming evidence against Abdullah and the
district court’s instructions to the jury.”). Consequently, we conclude that Abdullah cannot
satisfy the third prong of the Perry test—even when the evidentiary rulings concerning Angie’s
out-of-court statements and Abdullah’s out-of-court statements are viewed in a cumulative
manner. Moreover, because Abdullah cannot satisfy the Perry test, it follows that the outcome of
Abdullah’s consolidated appeal would not have changed even if appellate counsel had raised
Abdullah’s claim.
        Even when the facts are viewed in a light most favorable to Abdullah, he has failed to
establish that the outcome of his appeal would have changed if appellate counsel had raised his
constitutional claim. In short, he has failed to show prejudice. Thus, we affirm the district court’s
dismissal of Abdullah’s claim that appellate counsel was ineffective by failing to raise a
constitutional objection to certain trial testimony.
    E. The district court did not err when it dismissed Abdullah’s claim that appellate
       counsel was ineffective for failing to challenge the prosecutor’s use of PowerPoint
       slides during closing argument.
        Abdullah claims that “appellate counsel was constitutionally deficient in violation of the
Sixth and Fourteenth Amendments for failing to challenge the State’s PowerPoint slide



                                                  16
presentation utilized by the prosecution during its closing argument.” The district court
determined, however, that there was “no reasonable probability that, but for the failure to
challenge the admission of the slide[s] on appeal, the outcome would have been different or
sufficient to undermine confidence in the outcome.” The district court also determined that
Abdullah could not “demonstrate fundamental error or show [his] argument would have been a
stronger argument than those presented.” Thus, the district court dismissed Abdullah’s claim.
       Abdullah focuses his challenge on the prosecution’s PowerPoint slides that show him
wearing a kufi cap. He also takes exception to a PowerPoint slide titled “Alibi Hoax.” Abdullah
argues that the slides showing him wearing a kufi cap improperly focused attention on his
ethnicity and appealed to the passions and prejudices of the jurors. Abdullah asserts that the
failure to challenge these PowerPoint slides on appeal was due to oversight by appellate counsel.
Because the failure to challenge the slides during the consolidated appeal was not for strategic or
tactical reasons, Abdullah argues that appellate counsel was ineffective.
       As previously discussed, an applicant must establish both deficient performance and
prejudice in order to prevail on an ineffective assistance of counsel claim. Strickland v.
Washington, 466 U.S. 668, 687 (1984). Further, when a claim has not been preserved because a
timely objection was not made to an alleged error, the applicant must establish fundamental
error. State v. Perry, 150 Idaho 209, 228, 245 P.3d 961, 980 (2010). “Such review includes a
three-prong inquiry wherein the defendant bears the burden of persuading the appellate court that
the alleged error: (1) violates one or more of the defendant’s unwaived constitutional rights; (2)
plainly exists (without the need for any additional information not contained in the appellate
record, including information as to whether the failure to object was a tactical decision); and (3)
was not harmless.” Id.
       As recognized by the district court, “[b]ecause trial counsel did not object to the slides at
trial . . . Abdullah must establish using the identified PowerPoint slides amounted to fundamental
error, and that they affected the trial’s outcome or undermined confidence in the trial’s
outcome.” We conclude that Abdullah has not satisfied the three-prong test set forth in Perry.
First, the slides in question did not violate Abdullah’s constitutional rights. In assessing whether
prosecutorial conduct constitutes a constitutional violation, “[t]he relevant question is whether
the prosecutor[’s] comments so infected the trial with unfairness as to make the resulting
conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (internal



                                                17
quotation marks and citation omitted). The PowerPoint slides here, when considered in context,
do not constitute prosecutorial misconduct. Various exhibits were admitted throughout
Abdullah’s trial that showed him wearing a kufi cap. In fact, the photograph utilized in the
PowerPoint presentation came from one of those exhibits. Additionally, there was testimony
throughout the trial that indicated that Abdullah was Muslim. Moreover, the “Alibi Hoax” slide
was used to illustrate how Abdullah unsuccessfully tried to establish an alibi—an issue that was
examined in detail during his trial. As the district court observed, “accurately describing what
Abdullah did in creating an elaborate scenario attempting to generate an alibi that was clearly
false is the definition of a hoax.” (Footnote omitted). We conclude that the PowerPoint slides
utilized by the prosecution during its closing argument did not infect the trial with unfairness.
Thus, Abdullah has not “demonstrate[d] that one or more of [his] unwaived constitutional rights
were violated.” Perry, 150 Idaho at 226, 245 P.3d at 978. We also conclude that the PowerPoint
slides did not affect the outcome of the trial proceedings. As this Court noted in Abdullah, the
district court instructed the jury that “[w]hat [the attorneys] say in their . . . closing arguments . . .
is included to help you interpret the evidence, but is not evidence.” State v. Abdullah, 158 Idaho
386, 445, 348 P.3d 1, 60 (2015). Thus, even if the prosecutor engaged in misconduct by utilizing
the PowerPoint slides in question, any error was harmless because there is not a reasonable
possibility that the error affected the outcome of the trial. Because Abdullah cannot satisfy the
Perry test, it follows that the outcome of Abdullah’s consolidated appeal would not have
changed even if appellate counsel had raised Abdullah’s claim.
        Because Abdullah has failed to raise a genuine issue of material fact that establishes a
reasonable probability that, but for counsel’s errors, the result of the consolidated appeal would
have been different, we affirm the district court’s decision to dismiss Abdullah’s claim that
appellate counsel was ineffective by failing to raise his argument challenging the State’s use of
PowerPoint slides.
    F. The district court did not err when it dismissed Abdullah’s claim concerning the
       SAPD’s alleged conflict of interest with respect to the consolidated appeal.
        The district court dismissed Abdullah’s claim concerning the SAPD’s alleged conflict of
interest in the consolidated appeal on multiple grounds. First, the district court held that Abdullah
failed to show that the SAPD labored under a conflict of interest while representing him during
his consolidated appeal. Next, the district court held that, even if the SAPD labored under a
conflict while representing Abdullah during his consolidated appeal, Abdullah failed to show any


                                                   18
adverse effect caused by the SAPD’s representation. Lastly, the district court held that Abdullah
knowingly and voluntarily waived any conflict of interest the SAPD may have had while
representing Abdullah.
       Abdullah contends that the SAPD did have a conflict of interest while representing him
during his consolidated appeal. He asserts that “the district court ignore[d] the facts contained in
the record regarding what it found to be an actual conflict held by the SAPD.” Next, Abdullah
argues that he did show an adverse effect caused by the SAPD’s conflict of interest. He points to
three claims the SAPD may not have raised during the consolidated appeal because of the
conflict of interest: (1) the possibility that the SAPD did not contest a trial court ruling denying a
motion to continue his first post-conviction relief case because the SAPD was too enmeshed in
the underlying issue; (2) the possibility that the SAPD did not raise a judicial bias claim in his
consolidated appeal because the SAPD had previously discussed the matter with trial counsel;
and (3) the alleged conflict of interest “damaged the [consolidated] appeal by undermining the
SAPD’s credibility before this Court.” Finally, Abdullah asserts that his waiver concerning the
SAPD’s conflict of interest during his first post-conviction case was not knowing, intelligent,
and voluntary.
       “A petition for post-conviction relief may raise the issue of conflicted counsel under a
claim of ineffective assistance of counsel.” Chippewa v. State, 156 Idaho 915, 919, 332 P.3d 827,
831 (Ct. App. 2014) (citation omitted). “In reviewing claims for ineffective assistance of counsel
the Court utilizes the two-prong test set forth in Strickland . . . .” Mitchell v. State, 132 Idaho
274, 277, 971 P.2d 727, 730 (1998). The applicant for post-conviction relief “must demonstrate
that (1) counsel’s performance fell below an objective standard of reasonableness and (2) there is
a reasonable probability that, but for counsel’s errors, the result would have been different.” Id.
There is a presumption of prejudice under the second prong of the Strickland test when counsel
is burdened by an actual conflict of interest, but only if the applicant shows the conflict adversely
affected counsel’s performance. Strickland v. Washington, 466 U.S. 668, 692 (1984). An
applicant may waive a conflict of interest if the waiver is obtained through informed consent.
State v. Severson, 147 Idaho 694, 705, 215 P.3d 414, 425 (2009) (citation omitted).
       During Abdullah’s first post-conviction relief proceedings, the district court became
concerned about a potential conflict of interest involving the SAPD. Therefore, the district court
appointed attorney Roark to investigate the potential conflict of interest and provide independent



                                                 19
legal advice to Abdullah. The court specified: “In order to ensure that Mr. Abdullah knowingly,
intelligently and voluntarily waives this conflict, the [c]ourt hereby appoints [Roark] to
independently advise Mr. Abdullah about the conflict and its potential effect on this post-
conviction case, as well as any future proceedings, including federal habeas or successive post-
conviction actions.” (Emphasis added). Abdullah initially declined to waive any conflict, but
subsequently changed his position. After Abdullah agreed to waive any conflict of interest, the
district court stated “you have waived conflict which means you cannot raise it at a later time.
You cannot raise it on post-conviction or on appeal.” (Emphasis added). Abdullah responded by
stating, “I understand.”
       Abdullah now asserts that the “waiver in his original post-conviction matter was not
knowing, intelligent, and voluntary.” Abdullah states that he was not informed “that the SAPD’s
conflict of interest could not be limited to only its representation of me in my post-conviction
case.” He asserts that, if he had been informed that “the SAPD’s conflict of interest was also in
my direct appeal, I would not have waived the conflict of interest and, instead, would have
demanded new counsel to represent me in my initial post-conviction case as well as my direct
appeal.”
       Abdullah’s assertion that his waiver was not knowing, intelligent, and voluntary is not
supported by the record. Rather, the record indicates that the district court took great care to
ensure that Abdullah received independent legal advice from a seasoned criminal defense
attorney and to confirm his waiver was knowing, intelligent, and voluntary. Further, the record
supports the proposition that Abdullah knew the waiver applied to any future proceedings,
including appeals. Thus, even if Abdullah could establish that the SAPD had an actual conflict of
interest with respect to his consolidated appeal, he has waived any conflict.
       Because Abdullah waived any conflict of interest involving the SAPD, and because we
conclude his waiver was knowing, intelligent, and voluntary, we need not consider Abdullah’s
other arguments. We affirm the district court’s dismissal of Abdullah’s conflict of interest claim.
   G. The district court did not err when it dismissed Abdullah’s claim concerning
      ineffective assistance of trial counsel.
       Abdullah raises several ineffective assistance of trial counsel claims. The district court
dismissed the claims because they were time-barred under Idaho Code section 19-2719, and
because Abdullah knew or should have known about the claims at the time he pursued his first
petition for post-conviction relief. The district court also dismissed Abdullah’s ineffective


                                                20
assistance of trial counsel claims because Abdullah did not support his claims with admissible
evidence.
       Abdullah asserts the district court erred when it dismissed his claims concerning
ineffective assistance of trial counsel. In making this argument, Abdullah correctly notes that
“[t]he district court held that any claim alleging ineffectiveness of trial counsel was untimely and
impermissibly successive.” He does not, however, challenge the district court’s rulings
concerning untimeliness and successiveness. Rather, Abdullah simply states that he “personally
disagrees with a number of the comments the district court made on the substance of the claims.”
Abdullah then proceeds to list and analyze seven ineffective assistance of trial counsel claims.
Abdullah claims trial counsel was ineffective because counsel: (1) failed to submit evidence
about a trip that he took to Nashville, Tennessee; (2) botched an attempt to admit a letter that his
wife had written; (3) did not competently pursue a motion for change of venue; (4) did not elicit
testimony about his plans to relocate to the Republic of South Africa; (5) failed to establish an
alternative timeline for his whereabouts on the date his wife was murdered; (6) allowed the State
to characterize one of his children as his favorite child; and (7) did not retain an expert to
examine computer evidence.
       In a capital case, ineffective assistance of trial counsel claims must be filed within 42
days of judgment. I.C. § 19-2719(3). If an applicant for post-conviction relief fails to comply
with the statute of limitations, “he shall be deemed to have waived such claims for relief as were
known, or reasonably should have been known.” I.C. § 19-2719(5). There is an exception to this
time limitation “for issues that were not known or could not reasonably have been known”
within 42 days of judgment. I.C. § 19-2719(5)(a). Idaho Code section 19–2719 places the burden
on the applicant to make a prima facie showing that the issues were not known or could not
reasonably have been known. Pizzuto v. State, 149 Idaho 155, 160, 233 P.3d 86, 91 (2010). The
applicant must provide “material facts stated under oath or affirmation by credible persons with
first hand knowledge that would support the issue or issues asserted.” I.C. § 19-2719(5)(a).
       Here, the district court dismissed Abdullah’s ineffective assistance of trial counsel claims
on two grounds. First, the district court concluded that Abdullah did not comply with the 42-day
limitation set forth in Idaho Code section 19-2719 and no exception applied. The district court
stated: “Not only does Abdullah fail to even contend he did not know, and could not have
known, about these claims, Abdullah offers absolutely no evidence that he did not know and



                                                21
could not have timely known about these claims of trial counsel.” Thus, the district court held
that all of Abdullah’s ineffective assistance of trial counsel claims were time-barred.
       Second, the district court concluded that Abdullah did not support his ineffective
assistance of trial counsel claims with admissible evidence as required by Idaho Code section 19-
2719(5)(a). The district court found “Abdullah completely fail[ed] to support the individual
claim[s] themselves with admissible and material evidence based on first-hand knowledge stated
under oath or affirmation.” Therefore, the district court also dismissed Abdullah’s ineffective
assistance of trial counsel claims on this alternative basis.
       Abdullah’s argument that the district court erred when it dismissed his ineffective
assistance of trial counsel claims fails. First, the ineffective assistance of trial counsel claims are
time-barred because they were not filed within 42 days of judgment as required by Idaho Code
section 19-2719(3). Additionally, Abdullah does not qualify for an exception to the 42-day
limitation contained in Idaho Code section 19-2719(5)(a) because he knew, or reasonably should
have known, about the claims at the time he filed his first petition for post-conviction relief. This
Court has stated that ineffective assistance of trial counsel claims should be reasonably known
immediately upon the completion of a trial. State v. Rhoades, 120 Idaho 795, 807, 820 P.2d 665,
677 (1991) (footnote and citations omitted). Abdullah knew or should have known about his
ineffective assistance of trial counsel claims several years before he filed his Successive Petition
and Supplement. As such, Abdullah’s substantive claims are deemed waived under Idaho law.
I.C. § 19-2719(5).
       Second, Abdullah failed to address the district court’s dismissal of his ineffective
assistance of trial counsel claims based on a lack of admissible evidence. When a district court
grants summary judgment on two independent grounds, and the appellant challenges only one of
those grounds on appeal, this Court will affirm the district court’s decision. Brown v.
Greenheart, 157 Idaho 156, 165, 335 P.3d 1, 10 (2014) (quoting Campbell v. Kvamme, 155
Idaho 692, 696, 316 P.3d 104, 108 (2013)). Here, the district court dismissed Abdullah’s
ineffective assistance of trial counsel claims because they were time-barred and because
Abdullah did not support his claims with admissible evidence. Abdullah does not address the
district court’s holding that Abdullah’s claims failed due to the absence of admissible evidence.
Stated differently, the district court dismissed Abdullah’s ineffective assistance of trial counsel
claims on two independent grounds, but Abdullah challenged only one of those grounds on



                                                  22
appeal.
          For these reasons, we affirm the district court’s dismissal of Abdullah’s ineffective
assistance of trial counsel claims.
                                        IV. CONCLUSION
          Based on the foregoing, we affirm the district court’s order summarily dismissing
Abdullah’s Successive Petition and Supplement.
          Chief Justice BEVAN, Justices BURDICK, STEGNER, and Justice Pro Tem HORTON
CONCUR.




                                               23